Case: 18-10632    Date Filed: 11/27/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-10632
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:17-cv-01782-AT

NORMA E. BUTLER-STERN,
JAMES DAVIS, JR.,

                                                          Plaintiffs-Appellants,

                                   versus

JAY MEMMOTT,
CEO,
SETERUS INC.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 27, 2018)

Before ED CARNES, Chief Judge, MARCUS, and ROSENBAUM, Circuit
Judges.

PER CURIAM:
                Case: 18-10632        Date Filed: 11/27/2018       Page: 2 of 6


       Norma Butler-Stern and James Davis, Jr., both proceeding pro se, appeal the

district court’s dismissal of their case with prejudice for failure to comply with the

magistrate judge’s order to file an amended complaint that met the pleading

requirements of Rule 8 of the Federal Rules of Civil Procedure.

                                                I.

       In January 2008 Butler-Stern got a $155,000 loan from JPMorgan Chase

Bank. To get that loan, she signed a promissory note and executed a security deed

giving the bank a mortgage on her property in DeKalb County, Georgia. In August

2016 Fannie Mae acquired the note and mortgage through a mortgage assignment,

which entitled it to hire a loan servicing company to sell Butler-Stern’s property

through a foreclosure sale if she failed to make her loan payments. Fannie Mae

alleged that Butler-Stern failed to make her payments, so it had Seterus, Inc., a

loan servicing company, initiate foreclosure proceedings.

       In April 2017 Butler-Stern responded by filing this suit against Seterus and

its CEO, Jay Memmott, in Georgia state court seeking $1,000,000 in damages.1

The complaint alleges that Seterus violated the Fair Debt Collection Practices Act

and ten federal criminal statutes. Seterus removed the case to federal court and

moved to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6).


       1
         Both Butler-Stern and Davis brought this suit against Seterus and Memmott, though for
ease of reference we will collectively refer to Butler-Stern and Davis as Butler-Stern, and Seterus
and Memmott as Seterus.
                                                2
              Case: 18-10632      Date Filed: 11/27/2018    Page: 3 of 6


      The magistrate judge issued a report and recommendation concluding that

Seterus’ motion should be granted because Butler-Stern’s complaint was “mostly

devoid of factual allegations specific to [her] situation and instead includes vague,

nonsensical facts which in most cases, are more akin to legal conclusions.” But in

light of Butler-Stern’s pro se status, the magistrate judge gave Butler-Stern 14 days

to file an amended complaint and ordered the following:

             The Amended Complaint must (1) address the
             shortcomings noted herein; (2) comply with the pleading
             requirements of Rules 8 and 9 of the Federal Rules of Civil
             Procedure; (3) include a factual background section setting
             forth specific factual allegations in support of Plaintiffs’
             claims which directly pertain to Plaintiffs’ case; (4)
             identify by reference which specific factual allegations
             and acts by the Defendants support each cause of action
             within each count of Plaintiffs’ Complaint; (5) clearly
             specify which Defendant is responsible for the alleged
             unlawful acts referenced within the Complaint;(6) clearly
             indicate which Defendant against whom Plaintiffs are
             bringing each cause of action and fully identify each
             Defendant’s role with regard to Plaintiffs’ loan, security
             deed, and any alleged cause of action; (7) when a pronoun
             or any other reference is used to refer to an entity discussed
             within the Complaint, clearly identify the entity to which
             the pronoun is referring as well as their role with regard to
             Plaintiffs’ loan, security deed, and any alleged cause of
             action; and (8) exclude all generalized discussions of the
             mortgage industry, immaterial allegations, and discussion
             of cases or factual scenarios other than the facts specific to
             Plaintiffs’ own loan, security deed, and foreclosure.
             Plaintiffs’ failure to timely file their repleaded
             Complaint and cure the aforementioned deficiencies
             will result in this Court’s recommendation that their
             case be dismissed with prejudice.


                                           3
              Case: 18-10632     Date Filed: 11/27/2018    Page: 4 of 6


      Butler-Stern did not object to the magistrate judge’s report and

recommendation despite the magistrate judge’s warning that she needed to do so

within 14 days or else “waive[ ] the right to challenge on appeal the district court’s

order based on unobjected-to factual and legal conclusions.” And while Butler-

Stern did file an amended complaint, it was nearly identical to its predecessor. So

the district court adopted the magistrate judge’s report and recommendation and

dismissed Butler-Stern’s case with prejudice, finding that the amended complaint

did “not meet the requirements laid out by the Magistrate Judge.” This is Butler-

Stern’s appeal.

                                          II.

      We review for abuse of discretion a district court’s decision to dismiss a case

with prejudice for failure to obey a court order. Goforth v. Owens, 766 F.2d 1533,

1535 (11th Cir. 1985). But we will not review that decision if the appellant,

whether proceeding pro se or not, fails to challenge it on appeal. Irwin v. Hawk,

40 F.3d 347, 347 n.1 (11th Cir. 1994). That is, “[w]hen an appellant fails to

challenge properly on appeal . . . the ground[ ] on which the district court based its

judgment, he is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed.” Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). That rule applies here.




                                          4
                Case: 18-10632       Date Filed: 11/27/2018       Page: 5 of 6


       In her brief, which we liberally construe, Butler-Stern does not contend that

the district court erred by dismissing her case with prejudice for failing to comply

with the magistrate judge’s order. She instead contends that the district court: (1)

violated her Seventh Amendment right to a jury trial because “it is stated in the

complaint to have a jury trial only”; (2) was biased against her because she is not

an “[a]ttorney[ ] with the Georgia BAR”; and (3) violated “the oath of office” and

“the U.S. Constitution.” Appellants’ Brief at 2.

       Butler-Stern’s brief does not mention any issue involving the district court’s

dismissal of her case, or the ground that it relied on in doing so — her failure to

comply with the magistrate judge’s order. As a result, she has abandoned any

claim that the district court abused its discretion by dismissing her case with

prejudice. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“While

we read briefs filed by pro se litigants liberally, issues not briefed on appeal by a

pro se litigant are deemed abandoned.”) (citations omitted); Access Now, Inc. v.

Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“Any issue that an

appellant wants [us] to address should be specifically and clearly identified in the

brief. . . . Otherwise, the issue — even if properly preserved at trial — will be

considered abandoned.”).2


       2
         Even if Butler-Stern’s brief stated that the district court abused its discretion by
dismissing her case, we generally do “not review a magistrate judge’s findings or
recommendations” where, as here, “a party fail[s] to object to those recommendations below”
                                               5
                Case: 18-10632        Date Filed: 11/27/2018       Page: 6 of 6


       And none of the three contentions that Butler-Stern raises in her brief have

merit. The district court did not violate her Seventh Amendment right to a jury

trial because that right is not violated by a proper dismissal for failure to comply

with a court order. Cf. 3 Penny Theater Corp. v. Plitt Theatres, Inc., 812 F.2d 337,

340 (7th Cir. 1987) (“When a court exercises this power within the bounds of its

discretion, as the court did here, there is no constitutional violation.”). It was not

biased against her for proceeding pro se — the district court impartially reviewed

her amended complaint, which the magistrate judge allowed her to file because she

is proceeding without counsel. And it did not violate its oath of office or the

Constitution.

       AFFIRMED.




after the judge informs the party of the time period for objecting and the consequences for failing
to do so. Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1257 (11th Cir. 2017) (citing 11th Cir. R. 3–
1); see also 11th Cir. R. 3–1 (“A party failing to object to a magistrate judge’s findings or
recommendations contained in a report and recommendation . . . waives the right to challenge on
appeal the district court’s order based on unobjected-to factual and legal conclusions if the party
was informed of the time period for objecting and the consequences on appeal for failing to
object.”).
                                                 6